DISMISS and Opinion Filed June 7, 2021




                                     S In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-87-00238-CV

        RONALD MARTIN AND RICHARD C. MARTIN, Appellants
                             V.
             CHRISTIAN CARE CENTER, INC., Appellee

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                     Trial Court Cause No. cc86-1597-b

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      We reinstate this appeal. In 1987, we abated this case due to bankruptcy. See

TEX. R. APP. P. 8.2. The Court conducted an independent review of the federal Public

Access to Court Electronic Records (PACER) system which does not show a

pending bankruptcy case associated with this appeal.

      We notified the parties by letter, requesting they inform the Court of the status

of the bankruptcy and of this appeal. We cautioned that the failure to respond would

result in the appeal being dismissed for want of prosecution. See id. 42.3(b),(c). To

date, neither party has responded.
      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b),(c); Brewer v. Admiral Ins. Co., 2002 WL 31312990, at *1

(Tex. App.—Dallas Oct. 16, 2002, no writ) (per curiam) (not designated for

publication).




                                        /Robert D. Burns, III/
                                        ROBERT D. BURNS, III
                                        CHIEF JUSTICE


870238F.P05




                                      –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

RONALD MARTIN AND                            On Appeal from the County Court at
RICHARD C. MARTIN, Appellants                Law No. 2, Dallas County, Texas
                                             Trial Court Cause No. cc86-1597-b.
No. 05-87-00238-CV          V.               Opinion delivered by Chief Justice
                                             Burns. Justices Molberg and Smith
CHRISTIAN CARE CENTER, INC.,                 participating.
Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered June 7, 2021




                                       –3–